

116 HCON 25 IH: Recognizing the necessity of preserving official and unofficial records of meetings between the President of the United States and foreign leaders, for the purposes of promoting transparency and the national security of the United States of America.
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 25IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mr. Rouda submitted the following concurrent resolution; which was referred to the Committee on Oversight and ReformCONCURRENT RESOLUTIONRecognizing the necessity of preserving official and unofficial records of meetings between the
			 President of the United States and foreign leaders, for the purposes of
			 promoting transparency and the national security of the United States of
			 America.
	
 Whereas chapter 22 of title 44, United States Code (commonly known as the Presidential Records Act of 1978), states that the records of the President and the President’s staff belong to the American people, not the President;
 Whereas the Presidential Records Act of 1978 requires the President to document official activities and preserve all documentary materials produced or received by the President, the President’s staff, or units or individuals in the Executive Office of the President;
 Whereas the Act defines the term documentary material as all books, correspondence, memoranda, documents, papers, pamphlets, works of art, models, pictures, photographs, plats, maps, films, and motion pictures, including, but not limited to, audio and visual records, or other electronic or mechanical recordations, whether in analog, digital, or any other form;
 Whereas the Act was passed in response to President Nixon’s claim that he owned the tape recordings in his office, an assertion rejected by the Supreme Court; the Act consequently states that all files of the President must be preserved;
 Whereas, according to numerous reports, President Trump has torn up or otherwise destroyed records; Whereas President Trump reportedly seized the notes of an interpreter following a 2017 meeting with President Vladimir Putin of Russia; and
 Whereas, consequently, senior Administration officials and Congress do not have knowledge of what President Trump told Mr. Putin: Now, therefore, be it
	
 That it is the sense of Congress that— (1)the President must preserve all records relating to the foreign meetings of the President in order to ensure that the advisors of the President, Congress, and the American people may have access to information regarding what transpired in those meetings, especially in meetings with adversaries of the United States; and
 (2)the term documentary material under the Presidential Records Act of 1978 includes notes taken during or documenting the content of presidential meetings with foreign leaders.
			